Deemer, J.
(dissenting). — I think the point is in the case, and that, if it is not necessary to allege the allowance of the claims by the referee in bankruptcy, it is not necessary to prove it. The creditors in the case have proceeded as far as they could, and the insolvency of the bankrupt is already established by the adjudication in the bankruptcy proceeding. In such cases the plaintiff need do no more than show the bankruptcy, the filing of claims, and the fraud in the conveyance attacked.
McClain, C. J.— Concurs in the dissent.